Citation Nr: 1236401	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  10-17 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an increased rating for early degenerative intervertebral disk disease at L1-2 and L4-5 (claimed as a low back condition and also claimed as a thoracic condition), currently rated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel





INTRODUCTION

The Veteran had active duty service from September 1997 to March 2007 and from August 2007 to July 2008.  He also had other periods of service in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision issued by the Buffalo, New York Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied the Veteran's claim for an increased rating for early degenerative intervertebral disc disease.

A review of the Virtual VA paperless claims processing system does not reveal any documents pertinent to the instant appeal.

The Board remanded the instant matter, as well as a claim for service connection for a cervical spine condition, in May 2011.  A June 2012 rating decision subsequently granted his claim for service connection for a cervical spine disorder and assigned an initial rating.  A notice of disagreement objecting to this determination has not been received and this claim is no longer before the Board for its consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, this matter must again be remanded for additional development.

In its May 2011 remand, the Board instructed the RO/AMC to contact to the Veteran and request clarification regarding any benefits (whether Worker's Compensation, unemployment benefits or otherwise) received in connection with his employment status and pertaining to a spine condition.  He had indicated in an April 2010 substantive appeal that he had recently "obtained benefits from [his] job" but did not specify the nature of these benefits or which area of the spine (e.g. cervical or lumbar spine) he received such benefits for.  A review of the claims file reveals that the Veteran has not been contacted for such clarification.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where ... the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  In light of the deficiencies detailed above, this matter must be remanded to ensure compliance with the Board's previous remand.   

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and request clarification regarding any benefits (whether Worker's Compensation, unemployment benefits or otherwise) received in connection with his employment status and pertaining to a lumbar spine condition.  All records regarding such benefits should be obtained and associated with the claims file.

The Veteran is advised that it may be necessary for him to complete an appropriate authorization form to obtain these records.  If the Veteran fails to provide the authorization, he should be advised that he may provide the records himself.

All efforts to obtain these records must be documented in the claims file.  If no such records are available, the Veteran must be so informed and also told of the efforts to obtain the records in accordance with 38 C.F.R. § 3.159(e) (2011).

2.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


